634 F.2d 1133
REPRODUCTIVE HEALTH SERVICES et al., Appellants,v.David R. FREEMAN, Director, etc. et al., Appellees.
Nos. 79-1275, 79-1346.
United States Court of Appeals,Eighth Circuit.
Nov. 28, 1980.

Appeals from the United States District Court for the Western District of Missouri; Elmo B. Hunter, Judge.


1
Before ROSS and STEPHENSON, Circuit Judges, and McMANUS,* Chief District Judge.ORDER


2
The judgment of this court, 614 F.2d 585, having been vacated and remanded for further consideration --- U.S. ----, 101 S.Ct. 57, 66 L.Ed.2d 13 in light of Harris v. McRae, 448 U.S. ---, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980); Williams v. Zbaraz, 448 U.S. ---, 100 S.Ct. 2694, 65 L.Ed.2d 831 (1980); and Maher v. Gagne, 448 U.S. ---, 100 S.Ct. 2570, 65 L.Ed.2d 653 (1980),


3
IT IS ORDERED that this cause is remanded to the United States District Court for the Western District of Missouri for consideration and proceedings in accord with the above-cited cases.



*
 The Honorable Edward J. McManus, Chief Judge, United States District Court for the Northern District of Iowa, sitting by designation